DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 13 January 2022 has been entered, leaving claims 1-15 pending, of which claims 8-15 were previously withdrawn.

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 28 May 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared M. Otterstrom on 09 March 2022.

The application has been amended as follows: 

1. (Currently Amended) An additive manufacturing device comprising: 
               a coater;
               a dispenser;
               a treatment portion; and
               a controller configured to cause:
the coater to coat, layer-by-layer, a build material[ on a build pad to form a 3D object; 
the dispenser to dispense at least a fluid including a first at least potentially electrically conductive material[ along with a[ solution causing the potentially electrically conductive material to become electrically active in at least some selected locations of an external surface of the 3D object; and 
the treatment portion to treat the 3D object to substantially increase electrical conductivity on the external surface of the 3D object at the at least some selected locations dispensed with the fluid by causing plating to be deposited on the[ 3D object at the at least some selected locations.
		 	
 further comprising:
	an energy source configured to apply energy[

3. (Currently Amended) The device of claim 1, 
	wherein the dispenser is further configured to dispense a fluid including a second electrically conductive material in the form of a metal salt in at least some selected locations of the external surface of the 3D object,
wherein the treatment portion[ is configured to expose the[
	wherein the first treatment comprises at least one of a chemical treatment or a thermal treatment. 

4. (Currently Amended) The device of claim[ 1, wherein the[ formed as a second electrically conductive material deposited onto the first electrically conductive material at the at least some selected locations to substantially increase[

5. (Currently Amended) The device of claim[ 1, wherein the dispenser is further configured to dispense a fluid including a second electrically conductive material in the form of a metal salt in at least some selected locations of an external surface of the 3D object,
wherein at a time of the dispensing of the second electrically conductive material, the[ second electrically conductive material[
	wherein[ the device is configured to apply energy[ dispensed with the second electrically conductive material to convert the[ second electrically conductive material from the electrically inactive state to an electrically active state.

 1, wherein the treatment portion is configured to treat a first group of the at least some selected locations with[ a second electrically conductive material and[ second electrically conductive material.  

7. (Currently Amended) The device of claim[ 3, wherein the electrical conductivity at the at least some selected locations dispensed with the second electrically conductive material, after the first treatment[ metal forming the metal salt.

8. (Rejoined - Currently Amended) The device of claim 1, wherein the treatment portion comprises at least one of:
	a sprayer to deposit the plating as a second electrically conductive material at the at least some selected locations via at least one of electrospraying, arc spraying, and plasma spraying; or
	an electroless plating treatment to deposit the plating as a second electrically conductive material at the at least some selected locations.

9. (Rejoined - Currently Amended) A device comprising:
	a control portion including a processing resource configured to execute machine-readable instructions, stored in a non-transitory medium, to:
arrange, within a build environment, layers of a build material[ on a build pad to additively manufacture a monolithic 3D object;
dispense in[ a fluid including a first potentially electrically conductive material[ along with a salt solution causing the potentially electrically conductive material to become electrically active; and
treat, within a treatment environment, the 3D object to substantially increase an electrical conductivity at the at least some selected locations dispensed with the fluid by  3D object at the at least some selected locations.	

10. (Rejoined - Currently Amended) The device of claim 9, the instructions being further executable to implement a treatment engine to select a treatment to increase the electrical conductivity at the at least some selected locations via at least one of:
	an electroplating treatment;
	an electroless plating treatment;[
	
	
	a spraying treatment.
	
11. (Rejoined - Currently Amended) The device of claim 9, the instructions being further executable to implement a dispenser engine to select the first electrical conductive material[ from a fluid[
		a metal material; or
		a non-metal material. 	

12.  (Rejoined - Currently Amended) An additive manufacturing method comprising:
	forming a build material layer[ on a build pad;	
	dispensing a first fluid onto[ selected portions of the build material layer;  
	repeating the forming and the dispensing of the first fluid to additively manufacture a 3D object;
	dispensing a second fluid comprising a first potentially electrically conductive[ material and a[ solution causing the potentially electrically conductive material to become electrically active, at at least some[ selected locations of an external surface of the 3D object; 
	treating the external surface of the 3D object to substantially increase a[ potentially electrically conductive material, at the at least some[ selected locations; and
] at the at least some[ selected locations dispensed with the second fluid.

13. (Rejoined - Currently Amended) The method of claim 12, further comprising dispensing a third fluid comprising a metal salt in at least some selected locations of the external surface of the 3D object, wherein the treating further comprises:
	exposing the external surface of the 3D object to a first treatment to decompose the metal salt to a zero-valent metal exposed on the external surface of the 3D object. 

14. (Rejoined - Previously Presented) The method of claim 12, wherein the respective first and second electrically conductive materials define all electrically conductive materials at the at least some selected locations.

15. (Rejoined - Currently Amended) The method of claim 12, further comprising:
	 arranging an electrically conductive structure within an interior of the 3D object, with at least one portion of the electrically conductive structure electrically connected to at least one of the some[ selected locations[







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known for an additive manufacturing device to comprise a material coater, a fluid dispenser, a controller configured to control various components thereof, and a treatment portion configured to perform one or more treatments on a 3D object being manufactured, and while it is generally known to perform a plating process to form conductive material and/or to increase electrical conductivity of a material, including by use of salt material, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby the claimed coater, dispenser, treatment portion, and controller are provided together and configured as claimed, with the controller in particular being configured to cause the coater to perform the claimed coating, to cause the dispenser to perform the claimed dispensing of a first at least potentially electrically conductive material along with the claimed salt solution causing this material to become electrically active in the claimed locations of an external surface of the claimed object, and to cause the treatment portion to perform the claimed treatment to substantial increase electrical conductivity at said locations by causing plating to be deposited in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742